NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/25/2022.  In applicant’s amendments claims 4, and 16 were cancelled, and claims 1-3, 5-7, 12-13, 15, and 17-19 were amended.  
Claims 1-3, 5-15, and 17-19 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 07/25/2022. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 20170063278 A1 (Roh) in view of US 20150381102 A1 (Sun) fails to teach or render obvious the wearable device in combination with all of the elements and structural and functional relationships as claimed and further including:
Adjusting the changing ratio to correspond to a second speed when the speed of the body motion changes from a first speed to the second speed. 
The prior art of record discloses adjusting the changing ratio based on the duration of the first and second control state and does not disclose adjusting the changing ratio per time to correspond to a second speed when the speed of the body motion changes from a first speed to a second speed. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify changing ratio per time to correspond to a second speed without improper hindsight. 
Regarding Independent Claim 13, the closest prior art of record US 20170063278 A1 (Roh) in view of US 20150381102 A1 (Sun) fails to teach or render obvious the wearable device in combination with all of the elements and structural and functional relationships as claimed and further including:
	generating the control signal to adjust the changing ratio per time to correspond to a second speed, in response to the speed of the body motion changing from a first speed to the second speed.  
The prior art of record discloses adjusting the changing ratio based on the duration of the first and second control state and does not disclose adjusting the changing ratio per time to correspond to a second speed when the speed of the body motion changes from a first speed to a second speed. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify changing ratio per time to correspond to a second speed without improper hindsight. 
Regarding Independent Claim 19, the closest prior art of record US 20170063278 A1 (Roh) in view of US 20150381102 A1 (Sun) fails to teach or render obvious the wearable device in combination with all of the elements and structural and functional relationships as claimed and further including:
	generating a control signal to control the electrical connection in the motor driver circuit to provide the exercise load through the frame according to a speed of the body motion of the user by adjusting, per time, a ratio between a duration of the first control state and a duration of the second control state to correspond to a second speed, when the speed of the body motion of the user changes from a first speed to the second speed.
The prior art of record discloses adjusting the changing ratio based on the duration of the first and second control state and does not disclose adjusting the changing ratio per time to correspond to a second speed when the speed of the body motion changes from a first speed to a second speed. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify changing ratio per time to correspond to a second speed without improper hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784